Citation Nr: 1448081	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  10-41 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to November 1982, October 1986 to February 1987, August 2002 to May 2003, and September 2004 to August 2005, to include service in Afghanistan.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied entitlement to service connection for bilateral hearing loss.  

In May 2012, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the electronic file.  In March 2014, the Board remanded the service connection claim in order to obtain a contemporaneous VA examination.  Such development has been completed and the Board can proceed with the adjudication of the claim.  Stegall v. West, 11 Vet. App. 268 (1998).       


FINDING OF FACT

The Veteran does not have hearing loss of the right or left ear for VA compensation purposes. 


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1154(a) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.385, 4.85 (2013).   





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board notes at the outset that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  VA has satisfied its notice requirements as a December 2009 VCAA letter provided notice, before the initial adjudication of his claim, regarding what information and evidence was needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also provided notice of the information generally pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  Accordingly, the notice requirements of the VCAA have been satisfied.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013).  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).        

VA also has a duty to assist the Veteran in the development of the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2013).  The Veteran's available service treatment records (STRs) have been associated with the claims file.  During the May 2012 hearing, the Veteran indicated that he is not in receipt of VA or private treatment for his hearing loss.  Nonetheless, VA treatment records dated through December 2013 have been associated with the claims file.  The Veteran stated that he may contact a private doctor to perform an audiological test.  However, to this date, the Veteran has not provided information regarding whether a private examination has been performed.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).   

The Veteran was provided with a VA examination in March 2010.  The March 2010 VA examination report reflects that the examiner reviewed the Veteran's past medical history, conducted an appropriate evaluation of the Veteran, and recorded the severity of the Veteran's current hearing loss condition.  The Board notes that the Veteran has challenged the adequacy of the March 2010 VA examination as he believes that the evaluation was too short to provide an accurate reflection of his hearing loss condition.  However, the Board may assume the competency of any VA medical examiner as long as the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  Here, there is no indication that the VA examiner was not competent to report the Veteran's hearing acuity.  However, the Veteran was afforded an additional examination in April 2014 since he reported during the May 2012 Board hearing that his hearing loss condition may have worsened.  The April 2014 examination report reflects that the examiner reviewed the Veteran's past medical history, conducted an appropriate evaluation of the Veteran, and recorded the severity of the Veteran's current hearing loss condition.  Thus, the Board finds that the examination reports are adequate in the instant case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran has been afforded a hearing before the undersigned Veterans Law Judge (VLJ) in which he presented oral argument in support of his bilateral hearing loss claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the basis of the prior determination and the required elements necessary to substantiate the claim for service connection were discussed.  
In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

As noted above, the Board remanded this case in March 2014 in order to afford the Veteran a contemporaneous VA examination to determine whether he had a current hearing loss disability pursuant to VA regulation.  The Veteran was afforded an adequate VA examination in April 2014 and records of VA treatment dated through December 2013 have been associated with the claims file.  As such, the Board finds that there has been substantial compliance with the remand directives and the Board can proceed with the adjudication of the claim.  Stegall v. West, 11 Vet. App. 268 (1998).         

Accordingly, the Board finds that VA has fully satisfied the duty to assist and notify. 
     
Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

The presence of a current disability is a requirement to establish a service connection claim.  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2013).  Service connection may only be granted if claimed hearing loss is of sufficient severity to be considered a disability for VA purposes.  
   
The Veteran has contended that he has a current hearing loss disability that began in service and is related to acoustic trauma in service.  See May 2012 hearing transcript.  Although the Board finds that the Veteran is competent and credible to report the symptoms he experienced during service and since service, the Veteran's lay statements cannot be considered competent evidence sufficient to establish that the Veteran's hearing acuity currently meets the definition of hearing loss disability set by law.  See Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Veteran was afforded a VA audiological examination in March 2010.  Testing showed pure tone thresholds, in decibels, as follows:      




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
5
20
 25
LEFT
15
15
10
15
20

Speech recognition scores using Maryland CNC testing were 100 percent in the right and left ears.  The examiner diagnosed "normal hearing by VA standards" as the Veteran did not have a hearing loss disability pursuant to 38 C.F.R § 3.385 in March 2010.  

The Board acknowledges the Veteran's contention that the March 2010 VA examination was inadequate as it was a "short" examination and the speech discrimination test was not sufficiently complicated to demonstrate the Veteran's hearing loss.  However, the VA examiner conducted an appropriate evaluation of the Veteran pursuant to 38 C.F.R. § 4.85 (2013) as the examiner performed a pure tone audiometry test and a Maryland CNC speech discrimination test.  Furthermore, there is no indication that the VA examiner was not competent to report the Veteran's hearing acuity.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  

During the Veteran's May 2012 Board hearing, the Veteran testified to the possibility that his hearing condition had worsened.  As such, the Veteran was afforded an examination in April 2014.  

Testing from the April 2014 examination showed pure tone air conduction thresholds, in decibels, as follows:      




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
30
 25
LEFT
25
20
15
25
20

The examiner also provided pure tone bone conduction thresholds, in decibels, for the left ear, which consisted of different readings than the pure tone air conduction thresholds for 3000 Hz and 4000 Hz.  The Veteran's left ear bone conduction was 20 decibels at 3000 Hz and 15 decibels at 4000 Hz.  Speech recognition scores using Maryland CNC testing were 96 percent in the right and left ears.  It was noted that the Veteran had bilateral normal hearing by VA standards.    

VA treatment records currently associated with the claims file do not provide an audiological examination and thus, do not establish that the Veteran has a hearing loss disability pursuant to VA regulation.  

Based on the Board's review of the evidence, the Veteran's hearing acuity in his left and right ear have not met VA criteria for a finding of disability at any time during the appeal period.  As noted above, the competent and credible medical evidence of record revealed that the Veteran's audiometric thresholds were normal for VA purposes.  The Veteran has not provided medical evidence to the contrary establishing that he has a current disability pursuant to 38 C.F.R § 3.385.  

In light of the foregoing, the Board must conclude that the preponderance of the evidence is against a finding that the Veteran has a current diagnosis of hearing loss that meets the criteria of 38 C.F.R § 3.385.  Accordingly, service connection for bilateral hearing loss cannot be granted.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


